IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,748


EX PARTE JOSE ANGEL MORENO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 1986-CR1042 FROM THE

227th DISTRICT COURT OF BEXAR COUNTY



 Per Curiam.  Hervey, J., not participating.

ORDER


	On May 10, 2007, we granted applicant a stay of execution to reconsider, on our own
initiative, a Penry-based claim that had been raised and rejected during his original writ
application.
	We now file and set this claim to decide, among other things,
	(1)	What jurisdiction does this Court have to reconsider, on its own motion,  a
previously denied habeas claim when the applicant subsequently filed his
state-exhausted claims concerning the same conviction in federal courts?

	(2)	At the time this Court denied applicant's first application in 2000, was his
Penry-based claim based on "clearly established" law?  Was his claim 
available in 2003 when he filed his second, Atkins-based claim?  
	(3)	What is the legal significance of the fact that the remedy that applicant had
requested at trial was a jury-nullification instruction?
	(4)	Did applicant demonstrate, in his original application for habeas corpus relief, 
that he was entitled to prevail on the merits of his Penry-based claim?  
We order the parties to brief these and any other related issues concerning applicant's claim
number 10.  All briefs, including amicus briefs, must be submitted to this Court within sixty
days from the date of this Order.
	IT IS SO ORDERED THIS THE 22ND DAY OF AUGUST, 2007.
Do Not Publish